John Mauzy Pittman,Judge, dissenting. I respectfully dissent because I believe Deputy Smith’s stop of the appellant’s vehicle was reasonable under the facts of this case. Arkansas law concerning probable cause for arrest is well established. “Probable cause” to make an arrest without a warrant exists when the facts and circumstances within the knowledge of the officer are sufficient to warrant a man of reasonable caution to believe that an offense has been committed by the person to be arrested. Friend v. State, 315 Ark. 143, 865 S.W.2d 275 (1993). Such probable cause does not require the degree of proof sufficient to sustain a conviction; however, there must be more than a strong suspicion. Id. In assessing whether probable cause exists, our review is liberal rather than strict. Baxter v. State, 324 Ark. 440, 992 S.W.2d 682 (1996). The court looks to the officer’s knowledge at the moment of arrest to determine whether probable cause exists. Id.; Friend v. State, supra. Therefore, the only facts pertinent to the existence of probable cause were those known to Deputy Smith at the time that he stopped the vehicle in which appellant was a passenger. Deputy Smith testified that he did not see a license-registration decal on the vehicle, and particularly on the license plate as required under Arkansas law. Ark. Code Ann. §§ 27-14-1005 and 27-14-1018 (Repl. 1994). In addition, Arkansas law provides that a nonresident’s vehicle represented to be licensed and registered in another state may be driven in Arkansas only if the vehicle’s licensing and registration does, in fact, comply with the out-of-state’s applicable licensing law. Ark. Code Ann. § 27-14-704(a) (Repl. 1994). Given the circumstances of this case, I submit that Deputy Smith’s mistake of a foreign jurisdiction’s law concerning the display of a motor-vehicle-registration decal was reasonable. Deputy Smith is a county law enforcement officer in a rural area, Lawrence County. Lawrence County is not located near the Arkansas-Texas border.1 Moreover, when Deputy Smith stopped appellant’s vehicle it was not traveling along a major interstate highway, and nothing in the record suggests that Texas motorists commonly drive through Lawrence County. In a remarkably similar case, the California Court of Appeals stated that: [Law enforcement officers have] a duty to insure that the vehicles which operate on our state highways are fit for operation and that the license and vehicle registration requirements are met. See Delaware v. Prouse, [440 U.S. 648, 658 (1979)]. The registration requirement and the reinspection sticker are designed to keep dangerous cars off the highway. Moreover, it is unlawful to operate an out-of-state vehicle on our streets which is not registered in the foreign state ... or if properly registered in that state, is not re-registered in [our state] within twenty days of the owner . . . establishing his residency. . . . An officer cannot reasonably be expected to know the different vehicle registration laws of all the sister states. A proportionately few persons from New Jersey regularly visit this state by vehicle. . . . We conclude that the New Jersey Vehicle Code is not something the officer is reasonably expected to know or has an opportunity to routinely enforce. People v. Glick, 250 Cal. Rptr. 315, 319 (Cal. App. 1988); see also State v. Baer, 776 P.2d 876 (Or. App. 1989) (Oregon police officer who stopped automobile displaying only one South Dakota license plate had probable cause to do so notwithstanding his admission that he had no knowledge of South Dakota law; South Dakota required that vehicles display two license plates, one on the front of the vehicle and one on the rear). I believe that the above-cited cases fit the circumstances of appellant’s stop more precisely than do those cited by the majority and for this reason I respectfully dissent. Meads, J., joins in this dissent.   This court may take judicial notice of the map of the State and of distances between places on the map. Van Dalsen v. Inman, 238 Ark. 237, 239, n.1, 379 S.W.2d 261 (1964).